DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant's election with traverse of Group 1, claims 1-9 in the reply filed on 8/11/2022 is acknowledged.  The traversal is on the ground(s) that the subject matter of all claims is related and that a thorough search for the subject matter of any one of the group of claims would encompass a search for the subject matter of the remaining claims, and that the search and examination of the entire application could be made without serious burden.  This is not found persuasive because the consideration of undue burden is one that must be made by the examiner.  Applicant’s arguments that the search of one invention must necessarily result in a search for the other one has been considered, but is not found persuasive insofar as the searches are not co-extensive, as shown in the restriction requirement, and additional search would be of necessity for the combination of inventions.  
The requirement is still deemed proper and is therefore made FINAL.
3.	Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/11/2022.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 7/7/2020 has been considered by the examiner. 
Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
6.	Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
 Claim 1 is directed to gathering data by measuring a first and second pressure in the supply line which is then used to calculate the difference between these pressures. From this difference, it is determined if the solenoid valve is partially open or closed.  These steps represent math/mental steps.  Furthermore, after determining if the solenoid valve is partially open or closed, nothing is done.  In addition, there are steps to activate the pump so that a first pressure in the supply line can be determined (measured), followed by deactivating the pump so that a second pressure in the supply line can be determined.  These steps are done to gather data (pressures) which is used to calculate the difference in pressures.  The gathering of mere data is not significantly more than the abstract idea.  Although these actions/instructions are done by a computer, a general-purpose computer is also not significantly more than the abstract idea.  Thus, the limitations of the claim do not provide any transformations or treatment of materials to produce a given a result.  As such, the claims are not considered to be a proper apparatus or process claim under 35 USC 101.  Any amendment must be commensurate with the corresponding specification.  Therefore, claims 2-9 are also rejected under 101. 
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1-4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (PG Pub U.S 2015/0226630) as evidenced by Nishida (PG Pub U.S 2017/0009668) and further in view of Hoff et al. (PG Pub U.S 2019/0176075).
10.	Regarding claim 1, Nakagawa teaches a system, comprising a ECU which includes a computer including a processor and a memory storing instructions executable by the processor (as evidenced by Nishida (para 0041)); the ECU operates to command a solenoid valve (11) in a manifold (portion of pipe 14 extending from check valve 13 to valve 11 and to atmosphere/filter) (para 0031) to move to a closed position (para 0031 and 0039); upon activating a pump (12) to supply fluid to the manifold via a supply line (14) (para 0039), determine a first pressure in the supply line after commanding the solenoid valve to move to the closed position (para 0039); upon deactivating the pump to stop supplying fluid to the manifold, determine a second pressure in the supply line (para 0049-0051).  
11.	Nakagawa as evidenced by Nishida fails to teach based on a difference between the first pressure and the second pressure, determine the solenoid valve is one of (a) at least partially open or (b) in the closed position.  However, Hoff also teaches a control system for a solenoid valve (para 0017) supplying fluid to a filter (para 0017), wherein it is known that based on a difference between the first pressure and the second pressure, determine the solenoid valve is one of (a) at least partially open or (b) in the closed position (para 0019) in order to determine an issue with the fluid supply such as clogging in filter.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the system of Nakagawa as evidenced by Nishida to include based on a difference between the first pressure and the second pressure, determine the solenoid valve is one of (a) at least partially open or (b) in the closed position as taught by Hoff in order to order to determine an issue with the fluid supply such as clogging in filter.         
12.	Regarding claim 2, the present combination of Nakagawa and Hoff as evidenced by Nishida teaches wherein the instructions further include instructions to determine the solenoid valve is in the closed position based on the difference between the first pressure and the second pressure being less than or equal to a first threshold (para 0019 of Hoff; closing valve when pressure differential below second threshold reads on valve closed position when pressure differential is less than first threshold as second threshold hold in Hoff reads on first threshold as claimed).
13.	Regarding claim 3, the present combination of Nakagawa and Hoff as evidenced by Nishida teaches wherein the instructions further include instructions to determine the solenoid valve is partially open based on the difference between the first pressure and the second pressure being between a first threshold and a second threshold, wherein the second threshold is greater than the first threshold (para 0019 and 0031 of Hoff, since the valve is opened when pressure differential is above a first threshold and closed when below a second threshold, it implicitly reads on valve partially open between first and second threshold which is greater than first threshold).
14.	Regarding claim 4, the present combination of Nakagawa and Hoff as evidenced by Nishida teaches wherein the instructions further include instructions to determine the solenoid valve is completely open based on the difference between the first pressure and the second pressure being greater than the second threshold (para 0019 and 0031, opening of valve when pressure differential is greater than first threshold reads on valve in open state when above second threshold as first threshold in Hoff reads on second threshold as claimed).
15.	Regarding claim 8, the present combination of Nakagawa and Hoff as evidenced by Nishida fails to teach wherein the instructions further include instructions to, upon determining obstruction trigger for a sensor, actuate the solenoid valve to provide fluid to a nozzle aimed at the sensor.  However, Hoff further teaches supply of fluid from a solenoid valve into a filter (110, fig 1, para 0013 and 0019) wherein the system includes instruction upon determining obstruction trigger for a sensor (178), actuate the solenoid valve to provide fluid to a nozzle (182) aimed at the sensor (para 0014 and 0019, fig 1) in order to unclog the filter and sensors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the present combination of Nakagawa and Hoff as evidenced by Nishida to further include instructions to, upon determining obstruction trigger for a sensor, actuate the solenoid valve to provide fluid to a nozzle aimed at the sensor as further taught by Hoff in order to unclog the filter and sensors.     
16.	Regarding claim 9, the present combination of Nakagawa and Hoff as evidenced by Nishida teaches wherein the supply line includes a one-way check valve (13) between the pump and the manifold (para 0029-0030 of Nakagawa).

Conclusion
24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 5712721303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PRADHUMAN PARIHAR/Examiner, Art Unit 1714                                                                                                                                                                                                        
/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714